IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Germantown Cab Company,                     :
                    Appellant               :
                                            :
      v.                                    :
                                            :
Philadelphia Parking Authority              :     No. 1078 C.D. 2015



                                     ORDER



            NOW, April 20, 2016, upon consideration of appellant’s motion for

reargument and appellee’s answer in response thereto, the motion is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge